Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Katz on 10/29/2021.
The application has been amended as follows: 
1-14.	(Canceled) 
15.	(Currently amended) A system comprising:	a processor and a memory coupled therewith;	first logic stored in the memory and configured to be executed by the processor to cause the processor to determine a type of annualized forward volatility metric of a selected characteristic of a financial market to be generated;	second logic stored in the memory and configured to be executed by the processor to cause the processor to generate, a financial instrument, characterized by an expiration and a definition of a first underlying asset to be both determined and physically delivered upon the  
    PNG
    media_image1.png
    26
    94
    media_image1.png
    Greyscale
  = 
    PNG
    media_image2.png
    62
    258
    media_image2.png
    Greyscale
	Where:		T is time to expiry, in years, of the set of options contracts from the  		t is the time or date for which this calculation is applicable;		Ft is the price of the selected futures contract;		I is the interval between strike prices of each of the set  of options ; and		POPt is the current price of the introduced generated financial instrument; ;	the system further comprising:	fifth logic stored in the memory and configured to be executed by the processor to cause the processor to generate at least one volatility index financial instrument having a value that is determined from the generated annualized forward volatility metric, wherein upon completion of the generation of the at least one volatility index financial instrument, the at least one generated volatility index financial instrument is introduced into a financial instrument exchange market via the electronic exchange computer system where it is automatically listed for trading, the at least one volatility index financial instrument having at least one parameter corresponding to the generated annualized forward volatility metric.
16.	(Canceled) 
17.	(Original) The system of claim 15, wherein the type of annualized forward volatility metric to be generated comprises one of interest rate volatility, stock market volatility, or volatility of a price of a particular commodity.
18.	(Original) The system of claim 15, wherein the selected futures contract is one of a S&P 500 futures contract, a Nasdaq 100 futures contract, a Corn futures contract, a gold futures contract, a US treasury futures contract.

20.	(Original) The system of claim 15, wherein each of the options contracts of the set of options contracts comprises an identical expiration subsequent to the expiration of the generated financial instrument.
21.	(Original) The system of claim 15, wherein the interval is a fixed value. 
22.	(Original) The system of claim 15, wherein the set of options contracts comprises a number of options contracts, the number of options contracts in the set and the interval defining a range of strike prices relative to the price of the selected futures contract determined at the expiration of the generated financial instrument.
23.	(Original) The system of claim 15, wherein a subset of the set of options contracts are characterized by strike prices above the price of the selected futures contract determined at the expiration of the generated financial instrument, a remaining subset of the set of options contracts being characterized by strike prices below the price of the selected futures contract determined at the expiration of the generated financial instrument. 
24.	(Original) The system of claim 23, wherein the subset and remaining subset comprise the same number of options contracts. 
25.	(Original) The system of claim 15, wherein the fourth logic is further configured to cause the processor to periodically determine the current price of the introduced generated financial instrument based on prior trading thereof and generate the annualized forward 
26.	(Previously Presented) The system of claim 15 further comprising sixth logic stored in the memory and configured to be executed by the processor to cause the processor to, upon the expiration of the introduced generated financial instrument, determine a set of deliverable options contracts which meet the definition and delivering the deliverable set of options contracts.
27.	(Original) The system of claim 15, wherein the current price of the introduced generated financial instrument is indicative of an expectation of the prices of each of the set of options contracts.  
28.	(Original) The system of claim 15, wherein the current price of the introduced generated financial instrument (POPt) may be one of a bid price (
    PNG
    media_image3.png
    22
    89
    media_image3.png
    Greyscale
), ask price (
    PNG
    media_image4.png
    23
    91
    media_image4.png
    Greyscale
), an average of the bid and ask prices (
    PNG
    media_image5.png
    22
    95
    media_image5.png
    Greyscale
) or a combination thereof. 
29 -30.	(Canceled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Rust, US Patent Number: 7110974 B1 and Lange, US Patent Number: 6,321,212 B1. Rust teaches a tool for estimating a pre-trade implementation shortfall for financial instruments. Through evaluating a number of factors, including the size of the order, the average daily volume of the stock, the average bid-ask spread of the stock, the volatility of the stock and 
Lange teaches methods and systems for trading and investing in groups of demand-based adjustable-return contingent claims, and for establishing markets and exchanges for such claims.  The advantages of the present invention, as applied to the derivative securities and similar financial markets, include increased liquidity, reduced credit risk, improved information aggregation, increased price transparency, reduced settlement or clearing costs, reduced hedging costs, reduced model risk, reduced event risk, increased liquidity incentives, improved self-consistency, reduced influence by market makers, and increased ability to generate and replicate arbitrary payout distributions.
	Regarding claim 15, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of a processor and a memory coupled therewith;  first logic stored in the memory and configured to be executed by the processor to cause the processor to determine a type of annualized forward volatility metric of a selected characteristic of a financial market to be generated;  second logic stored in the memory and configured to be executed by the processor to cause the processor to generate, a financial instrument, characterized by an expiration and a definition of a first underlying asset to be both determined and physically delivered upon the expiration, for trading by selecting a currently available futures contract characterized by a price and having a second underlying asset whose value is characterized by the selected characteristic, the price of the selected futures contract being indicative of market expectations of the second underlying asset’s future value, wherein the definition specifies a set of options contracts as the first underlying asset, each having the selected futures contract as an underlier thereof, each of the set of options contract being characterized by a different strike price, relative to a price of the selected futures contract, to be  
    PNG
    media_image1.png
    26
    94
    media_image1.png
    Greyscale
  = 
    PNG
    media_image2.png
    62
    258
    media_image2.png
    Greyscale
	Where:		T is time to expiry, in years, of the set of options contracts from the  		t is the time or date for which this calculation is applicable;		Ft is the price of the selected futures contract;		I is the interval between strike prices of each of the set  of options contracts; and		POPt is the current price of the introduced generated financial instrument; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697